Citation Nr: 1113521	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-38 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for right knee patellofemoral syndrome and osteoarthritis, currently assigned a 10 percent evaluation.

2.  Entitlement to an increased rating for left knee patellofemoral syndrome and osteoarthritis, currently assigned a 10 percent evaluation.

3.  Entitlement to an increased rating for hypertension, currently assigned a 10 percent evaluation.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for an acquired psychiatric disability.

6.  Whether the appeal from a May 2005 rating decision denying a rating in excess of 50 percent for sinusitis/rhinitis was timely filed.

7.  Entitlement to a higher initial evaluation for degenerative arthritis of the cervical spine, associated with Reiter's syndrome, currently assigned a 20 percent evaluation.

 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to February 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of April 2006, which denied the increased rating and service connection issues currently on appeal.  In addition, the Veteran appealed a March 2007 determination that a substantive appeal concerning the issue of entitlement to an increased rating for sinusitis/rhinitis was not timely filed.  Finally, the Veteran submitted a notice of disagreement with the rating assigned in a September 2008 rating decision which granted service connection for a cervical spine disability.  In October 2010, the Veteran appeared at a Board videoconference hearing.  

The issues of service connection for anemia/gastrointestinal bleeding, hiatal hernia and stomach perforations, esophagitis, chronic fatigue, positive PPD converter, urethritis, a kidney disability, and a bladder disability were raised by the Veteran in an October 2010 statement submitted at his videoconference hearing.  In addition, he claimed increased ratings for hearing loss and tinnitus.  He claimed service connection for bilateral carpal tunnel syndrome, which has been the subject of a prior final decision.  Other "contentions" listed on that document appear to refer to already service-connected disabilities, such as his spinal conditions, and he should be requested to state whether he is claiming increased ratings for any such conditions, and, if so, to identify the disabilities.  Others relate to issues currently on appeal, such as the rating for hypertension and service connection for erectile dysfunction and an acquired psychiatric disability.  As no final decision was of record at the time the statement was received, such "contentions" are not claims.  Otherwise the new claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to higher ratings for bilateral patellofemoral syndrome, degenerative arthritis of the cervical spine, and service connection for erectile dysfunction and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension is manifested by diastolic blood pressure readings predominantly less than 110, and systolic readings less than 200, with the use of medication required. 

2.  On October 4, 2010, prior to the promulgation of a decision in the appeal of the issue of whether the appeal from a May 2005 rating decision denying a rating in excess of 50 percent for sinusitis/rhinitis was timely filed, the Board received notification from the appellant that a withdrawal of this issue from the appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 (2010).  

2.  The criteria for withdrawal of an appeal by the Veteran in the issue of whether the appeal from a May 2005 rating decision denying a rating in excess of 50 percent for sinusitis/rhinitis was timely filed have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated in November 2005, prior to the adjudication of the increased rating claims, the RO advised the claimant of the information necessary to substantiate the claims for increased ratings, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The evidence does not show that he was provided a letter containing information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was not informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Determinations concerning harmless error must be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).  In that decision, the Supreme Court pointed to the general rule in non-criminal cases that the party that seeks to have a judgment set aside due to an erroneous ruling bears the burden of showing  that prejudice resulted.  Id. at 1705-06.  Here, neither the appellant nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether any defective notice provided to the appellant resulted in prejudicial error.  

A finding of prejudice is warranted only if an error affects the essential fairness of the adjudication.  In this case, the post-adjudicatory correspondence and adjudicatory process render any notice deficiencies nonprejudicial because the Veteran was provided notice of the missing elements and subsequent adjudication.  Specifically, in the statement of the case dated in September 2007, the Veteran was informed of the use of the rating schedule, and provided all of the diagnostic criteria for hypertension.  Thus, the Veteran either had actual knowledge or could reasonably have been expected to understand what was needed.  See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007).

Moreover, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, he submitted substantial evidence in connection with his claims that shows he understood the need to provide VA with information and evidence to support his claims.  As such, the Board finds that the defects in the notice given to the Veteran relating to his claims are not prejudicial.

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  The Veteran's service treatment records have been obtained.  All identified post-service medical records necessary to make the determination reached in this decision have been obtained.  Evidence, including medical records, was received at the Veteran's videoconference hearing, accompanied by a waiver of initial RO consideration of the evidence.  VA examinations were provided in December 2005 and May 2010, and described the disability in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence indicating that there has been a material change in the service-connected disorder since this last evaluation.  38 C.F.R. § 3.327(a); see Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Rating for Hypertension

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2010); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Hypertension or isolated systolic hypertension with diastolic blood pressure of predominantly 100 or more, or systolic pressure predominately 160 or more, or a history of diastolic pressure predominately 100 or more which requires continuous medication for control, warrants a 10 percent evaluation.  A 20 percent evaluation requires diastolic blood pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for diastolic blood pressure of predominantly 120 or more, and a 60 percent evaluation is warranted for diastolic blood pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101 (2010). 

The Veteran contends that his blood pressure fluctuates a great deal; he points to blood pressure readings in the medical records of 160/104, 158/96, and 147/95.  

On a QTC examination in December 2005, the Veteran stated that because of high blood pressure he had erectile dysfunction, emotional and sexual intimacy difficulty, mood swings, anger, headaches, pressure, fatigue, shortness of breath, sleeping difficulty, and difficulty relaxing.  Blood pressure readings of 145/100, 145/105, and 145/100 were obtained.  He took lisinopril due to his high blood pressure.  There were no findings of hypertensive heart disease.  

Another QTC examination was provided in May 2010.  He stated that he experienced an immediate elevation of blood pressure when there was stress and during certain situations.  He had been taking lisinopril with good response.  Blood pressure readings of 132/80, 138/88, and 128/78 were obtained.  Physical examination, electrocardiogram, and chest X-ray were within normal limits.  His condition was active, although there was no finding of hypertensive heart disease.  The examiner concluded that there was no effect on any activities due to hypertension.  

The medical records of treatment for hypertension throughout the appeal period are consistent with these findings.  The Veteran's hypertension has been noted to be uncomplicated.  Although occasionally suboptimal control has been reported, the only two diastolic blood pressure readings which exceeded 100 were the 105 obtained in December 2005, and 104 obtained in December 2006.  The highest systolic reading was the 160 obtained in December 2006.  Thus, his hypertension cannot be considered to more closely approximate the diastolic blood pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more that is contemplated for a higher rating of 20 percent.  Additionally, although he takes medication, he does not have hypertensive heart disease, and no other complications have been noted.  No other symptoms have been medically associated hypertension, and the Veteran is not competent to relate his symptoms to hypertension.  

The Veteran has asked for an extraschedular rating.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In such an assessment, the initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.

In addressing the first step, the Board finds that the Veteran's hypertension is contemplated by the rating schedule, which provides for higher evaluations for the condition.  The examiner in May 2010 found that there were no limitations on any activities resulting from hypertension, and the numerous medical treatment records, which show follow-up for uncomplicated hypertension, are consistent with this conclusion.  Therefore, the rating is adequate, and referral for extraschedular consideration is not indicated.  

Therefore, a rating in excess of 10 percent is not warranted.  Moreover, the Veteran's symptoms have not met the criteria for a higher rating at any identifiable time during the appeal period, despite some fluctuations in blood pressure.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Timeliness of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  An appeal may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. § 20.204(b).  In the present case, the issue of whether an appeal from a May 2005 rating decision denying a rating in excess of 50 percent for sinusitis/rhinitis was timely filed was timely filed was withdrawn on the record at the Board Videoconference hearing in October 2010.  Hence, there remain no allegations of errors of fact or law for appellate consideration, as to that issue.  Accordingly, the Board does not have jurisdiction to review that issue on appeal and the issue of whether the appeal from a May 2005 rating decision denying a rating in excess of 50 percent for sinusitis/rhinitis was timely filed is dismissed.


ORDER

Entitlement to a rating in excess of 10 percent for hypertension is denied.

The appeal in the matter of whether the appeal from a May 2005 rating decision denying a rating in excess of 50 percent for sinusitis/rhinitis was timely is dismissed.


REMAND

Increased ratings for bilateral patellofemoral syndrome 

The Veteran claims that his bilateral patellofemoral syndrome has worsened since he was last examined.  He was examined in May 2008.  The most recent private medical record showing treatment for a knee condition, dated in December 2009, showed his return after having a right Synvisc series finished in August 2009.  Since then, he did reasonably well for about two months, but then progressively his right knee has worsened to the point where he was doing very poorly and wanted another injection.  It was too soon to repeat the Synvisc series, but the cortisone injection could be repeated.  On examination, he had moderate lack of range of motion, with 0 degrees of extension to 100 degrees of flexion, which is less than the 130 degrees present on the May 2008 VA examination.  It was also noted that if another series of injections was not more effective, he may have to be referred to a surgeon.  Thus, an examination to determine the current status of his bilateral knee conditions must be obtained.  

Erectile Dysfunction

The Veteran contends that he was told that his erectile dysfunction developed as a result of medication taken for hypertension, and/or that it is related to his anxiety.  The medical evidence shows that in May 2009, the Veteran was thought to have impotence of organic origin, it was noted that pde-5 inhibitors had not been successful.  In June 2010, he was noted to have erectile dysfunction, of idiopathic etiology.  In July 2010, he was seen for sexual dysfunction; his biggest concern was failure of orgasm, which was noted to be "clearly a side effect of his antidepressant."  

Thus, it appears that the Veteran's erectile dysfunction may be two-fold: an inability to attain or sustain an erection, and inability to achieve orgasm.  The medical evidence indicates these could be of different etiologies.  Although the medical evidence of record does not implicate hypertension in either symptom, his psychiatric disorder, service connection for which is also on appeal, has been mentioned as a causal factor.  Thus, an examination is needed to determine the etiology, or etiologies, of the Veteran's erectile dysfunction, 

Acquired Psychiatric Disability 

The Veteran contends that he has suffered from anxiety since service.  Recent private medical records show his treatment for depression, and, in service, on a periodic examination in July 1995, the Veteran the veteran responded "yes" to a question of whether he had now, or had ever had, "depression or excessive worry."  He said he had had a lot of depression in the last six months.  The examiner noted that there was no evidence of depression, and that he was worried about promotion and related problems, which had been resolved.  On the separation examination in October 1997, the veteran responded "yes" to a question of whether he had now, or had ever had, "depression or excessive worry," as well as "nervous trouble of any sort."  The examiner commented that he had a remote history of "depression" (quotes in original) which had resolved spontaneously.  Despite the absence of a diagnosis in service, in view of the symptoms reported by the Veteran, the indication of a current diagnosis, and the Veteran's statements to the effect that he has had anxiety since service, he must be afforded an examination.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Cervical Spine Degenerative Arthritis 

In a rating decision dated in September 2008, the RO granted service connection for a cervical spine disability, and assigned a 20 percent rating.  In a statement received in September 2009, barely within the time limit, a notice of disagreement with the assigned rating was received.  The RO, however, issued a statement of the case, in April 2010, on the rating assigned for the thoracolumbar spine condition addressed in a June 2008 rating decision, rather than the cervical spine condition which had been the subject of the September 2008 rating decision.  Where an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to ascertain the symptoms and severity of service-connected patellofemoral syndrome and osteoarthritis of the right and left knees.  The claims file must be available to the examiner, and all symptoms must be reported in detail.

2.  Schedule the Veteran for a VA psychiatric examination to determine whether he has a current acquired psychiatric disability which is related to service.  The entire claims folder must be made available the physician.  The examiner's attention is drawn to the service treatment record examinations in July 1995 and October 1997 on which the Veteran reports a history of depression.  The examiner should provide a diagnosis for all psychiatric disorders currently present, and express an opinion as to whether any current acquired psychiatric disability was at least as likely as not of service onset.  Any indicated tests should be conducted, and the results reviewed prior to the final opinion.  

3.  Schedule the Veteran for a VA examination to determine whether he has erectile dysfunction, and, if so, whether it was caused, or aggravated, by any of the Veteran's 16 service-connected disabilities, to include hypertension, Reiter's syndrome, and numerous orthopedic conditions, or by medication used to treat any of these service-connected conditions.  The entire claims folder must be made available the physician.  Any tests necessary to determine the cause(s) of erectile dysfunction should be undertaken.  

In addition, the examiner should express an opinion as to whether erectile dysfunction was caused or aggravated by a non-service-connected psychiatric disorder (because service connection for a psychiatric disorder is also on appeal), or by medication used to treat such a condition.  

The ultimate conclusions should be expressed in terms of whether it is at least as likely as not, more likely than not, or less likely than not, that the specific relationship exists.  The rationale for all conclusions reached should be provided.  

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims on appeal.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

5.  Furnish the Veteran and his representative with a statement of the case with regard to the issue of entitlement to a higher initial evaluation for degenerative arthritis of the cervical spine, assigned a 20 percent rating, for which a notice of disagreement was received in September 2009.  The veteran and his representative should also be informed of his appeal rights and of the actions necessary to perfect an appeal on this issue.  This issue should only be returned to the Board if the appeal is perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


